PER CURIAM.
This is an appeal from a final decree granting enforcement of a mechanic’s lien on property of appellant.
The appellee, as plaintiff in the Circuit Court, sued claiming $556.47 was due him as wages for his labor in improving appellant’s property, and to secure its payment through lien foreclosure.
Appellant, as defendant, answered denying the claim, and counterclaimed for $367 for alleged defective workmanship.
The suit was tried before the Chancellor, who found that the equities were with the plaintiff, decreed that the sum he claimed for wages was due him and ordered foreclosure enforcement of his lien therefor.
Our study of the record, including the testimony presented at the trial, shows that the Chancellor reached his decision on conflicting testimony, and that there was ample * evidence before him to prompt and sustain his decree.
It was within the province of the trier of the facts to resolve the conflicts in the evidence, and this court will not disturb a finding where there is substantial evidence supporting it.
Accordingly, the decree appealed from is affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.